Citation Nr: 1508375	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 1, 2013, for the award of service connection for left hallux valgus.

3.  Entitlement to an effective date earlier than March 1, 2013, for the award of service connection for right hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970, with subsequent periods of service in the U.S. Army Reserves until January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The claims file is entirely contained in VA's secure electronic processing systems.  

In January 2014, the Board remanded the issue of service connection for a psychiatric disorder, which proceeded from the October 2008 rating decision.  The Board also remanded the question of service connection for a right leg disorder; however, that claim was fully granted upon remand.  The Veteran testified as to these matters at a hearing at the RO in April 2013; a hearing transcript is of record.  

In February 2014, the RO granted service connection for bilateral hallux valgus.  The Veteran submitted a notice of disagreement as to the assigned effective date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In March 2014, the Veteran filed a timely notice of disagreement as to the effective date assigned for the award of service connection for bilateral hallux valgus.  See 38 C.F.R. §§ 20.201, 20.302.  A Statement of the Case (SOC) has not been provided; therefore, these issues are under the Board's jurisdiction and must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the SOC.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to service connection for a psychiatric disorder, the April 2014 VA examination and September 2014 addendum opinion are inadequate because they appear to be based on an inaccurate factual history.  The examiner stated that there was "no evidence" that the Veteran's currently diagnosed psychiatric disorder of depressive disorder not otherwise specified (NOS) was related to his snake bite during service in 1987 and, instead, was due to a 1995 motor vehicle accident (MVA).  Similarly, the examiner stated that, if the Veteran developed PTSD, it was due to the MVA.  The examiner noted that there were conflicting records regarding whether the snake bite incident actually occurred during service in 1987, and stated that this incident was not life-threatening and did not meet the stressor criteria for PTSD because the snake was non-venomous.  The examiner also reasoned that the Veteran's ongoing psychiatric treatment began in 1995 following the MVA.  

Nevertheless, as acknowledged in the prior remand, service records show that the Veteran was bitten by a snake in service, and the RO previously determined that this incident was in the line of duty in active service.  The stressful nature of this incident in service is not an absolute matter but, rather, should be determined based on the available evidence, including the Veteran's reaction at the time it occurred.  

As noted in the prior remand, the Veteran has reported having depression and other symptoms, including anxiety or nervousness, continuously since the snake bite incident in October 1987.  These statements must be considered along with the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (a claimant is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible).  There are also references in treatment records to mental health difficulties around the time of the snake bite incident in 1987 and prior to the 1995 MVA, including in records received from the Social Security Administration (SSA), but with various diagnoses.  An October 1987 VA treatment record a few days after the snake bite incident noted that the Veteran "stayed very nervous" after the incident.  In an August 1989 periodic service examination, he reported nervous trouble or anxiety related to the snake bite incident.  Private provider Dr. Cardona indicated in a July 1997 report that the Veteran had a diagnosis of PTSD and that the precipitating factor was a 1995 MVA involving serious injury to his wife and daughter.  In a May 1998 report, however, Dr. Cardona summarized episodes of mental health symptoms at work in 1993 and 1994, as well as after the 1995 MVA.

Evaluations from Dr. Cardona in December 1997 and May 1998 also indicated diagnoses of major depressive disorder with psychotic features and paranoid personality disorder.  These records included discussion of incidents at the Veteran's work from 1993 to 1997, as well as assertions that he "participated in the Vietnam War" (although the Veteran did not serve in Vietnam), that he "like[]d danger," and certain feelings "since childhood."  An undated private evaluation for the Veteran's SSA claim concluded that the Veteran had a chronic mental condition since 1994-1995.  As noted in the prior remand, a July 2008 VA psychiatric examiner diagnosed alcohol dependence and antisocial personality disorder. 

Personality disorders characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, will be accepted as showing pre-service origin.  Personality disorder, as such, is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  Nevertheless, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

In light of the foregoing, an addendum medical opinion is needed to determine whether the Veteran had a psychiatric disability, PTSD or otherwise, prior to 1995 that was related to service.  The examiner should also clarify whether the Veteran has a personality disorder and, if so, whether any such disorder was subject to superimposed disease or incident in service to result in additional current disability.

In February 2015, the Veteran's representative raised a theory of secondary service connection for the psychiatric disorder, asserting that it may have been caused or aggravated by other service-connected disorders.  The other currently service-connected disorders are a right leg disorder due to the snake bite incident, bilateral hallux valgus, and rhinitis.  The Veteran should be notified of the requirements for secondary service connection, and the VA examiner should address this theory.

As in the prior remand, any Spanish language documents (or portions of documents) should be translated, including but not limited to records received from the Social Security Administration (SSA) and VA after the last remand.  The Board notes that SSA records also include records from the Veteran's prior employment.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to establish service connection for a psychiatric disorder on a secondary basis.  Allow time for a response, and conduct any indicated development based on any response received, before requesting an addendum VA opinion as directed below.  

2.  Thereafter, forward the entire claims file to the April 2014 VA mental health examiner, or to another mental health professional if that examiner is not available, for an addendum opinion.  (A full VA examination should be scheduled only if deemed necessary to respond to the questions needing responses.)  The examiner should respond to the following, after review of the entire claims file: 

(a)  In responding to each of the questions below, the examiner should consider all pertinent lay and medical evidence, including but not limited to the following: 

The Veteran's competent lay reports of depression and other symptoms, including anxiety or nervousness, continuously since the snake bite incident in 1987.  

Evidence in service, VA and private treatment records (including with SSA records) of mental health symptoms prior to the 1995 MVA, including in October 1987 (shortly after the snake bite incident during ACDUTRA service), 1989, and concerning work incidents from 1993 forward, worse since 1997.

Dr. Cardona's evaluation in July 1997 noting PTSD.

Dr. Cardona's evaluations in December 1997 and May 1998, and the July 2008 VA examination, diagnosing personality disorders and other psychiatric conditions.   

The stressful nature of the snake bite incident (or any other stressful incident reported during service) should be determined based on the available evidence, including the Veteran's reaction at the time it occurred.

The examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence.  The examiner need not specifically reference each piece of evidence, but the reasons given must be consistent with the available evidence.

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

(b)  Clarify any diagnosed acquired psychiatric disorder that the Veteran has had at any point since March 2008.  In particular, has there been PTSD or a personality disorder?  The examiner is advised that, even if the disability resolved since that time, it is still considered a "current" disability for this VA claim.  

(c)  If a personality disorder is diagnosed, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to a superimposed disease, injury, or mental disorder during a period of active service that resulted in additional disability other than personality disorder?  If so, identify the current additional disability and the superimposed disease or injury in service that resulted in such disability.  

(d)  If there is a current PTSD diagnosis, was it at least as likely as not incurred or aggravated by a verified in-service stressor during service, to include ACDUTRA?  If so, identify the stressor that resulted in PTSD.

(e)  If any current disorder other than PTSD is not related to a personality disorder, was it at least as likely as not incurred as a result of active service?  

(f)  Did the Veteran develop a different psychiatric disability as a result of the 1995 MVA?  If so, can the manifestations of any disability due to the 1995 MVA be separated from any prior psychiatric diagnosis that was incurred or aggravated by service?  Identify any such separate manifestations, to the extent possible.

(g)  With regard to secondary service connection, for any currently diagnosed psychiatric disorder:

(1)  Was the current disorder at least as likely as not proximately caused by or the result of any of the service-connected disabilities? 

(2)  If not, was the current disorder at least as likely as not proximately aggravated (meaning permanently worsened beyond its natural progression) by a service-connected disability? 

3.  Provide a Statement of the Case for the issues of entitlement to an earlier effective date for the award of service connection for right and left hallux valgus, and advise the Veteran of the requirements for submitting a substantive appeal.  Thereafter, if a timely substantive appeal is received, return these issues to the Board, if otherwise in order.

4.  Before returning the case to the Board, ensure that all Spanish documents in the claims file, including in the service record envelopes, have been translated to English, including but not limited to records received from the SSA and VA.

5.  If the claim for a psychiatric disorder, to include PTSD, remains denied, provide a Supplemental Statement of the Case before returning it to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

